Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the recitation (emphasis added): “in a complete rotation of the rotor exclusively first and second coil states occur, wherein a first coil state is present when one of the two brushes of the at least one pair of brushes short-circuits two adjacent lamellae and the other brush of the at least one pair of brushes contacts a single lamella and a second coil state is present when both brushes of the at least one pair of brushes each contact a single lamella, and wherein in a complete rotation of the rotor at most 80% of the time first coil states and at least 20% of the time second coil states are present so that a time division ratio of at least 8:2 is present” with the limitations of “in a complete rotation of the rotor exclusively first and second coil states occur” are considered new subject matters because it is understood as in a complete rotation of the rotor not including both first and second coil states occur simultaneously.  In contrary, the spec discloses the following (emphasis added):
[0012]… “The position angle between the two brushes of a brush pair is less than or equal to 90° and not equal to a (integer) multiple of the position angle between two lamellae immediately consecutive in the circumferential direction, wherein a lamella width, a slot width and a brush width are selected such that with a complete rotation of the rotor only first and second coil states occur, wherein a first coil state is present if one of the two brushes of the at least one brush pair commutates two adjacent lamellae and the other brushes of the at least one brush pair are contacting a single lamella and a second coil state is present if both brushes of the at least one brush pair in each case are contacting a single lamella and wherein a complete rotation of the rotor results in a maximum of 90% of the first coil state and the second coil state is present at least 10% of the time so that there is a division ratio of at least 9:1.”
The above description is understood that a complete rotation of the rotor only when both first and second coil states occur simultaneously with the a result of a division ratio of at least 9:1 of first coil state and second coil state.
Thus, the above recitation, particularly the limitations of “in a complete rotation of the rotor exclusively first and second coil states occur” are considered new subject matters.
Other claims included herein due their respective dependencies from the rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the recitation of “a commutator having a number of lamellae arranged in the circumferential direction, having the same lamella angle, wherein a common slot width is provided between two lamellae consecutive in a circumferential direction” is indefinite because of the following:

	(b) the phrase “a commutator having a number of lamellae arranged in the circumferential direction, having the same lamella angle” is unclear whether the commutator or the lamellae having so-called “the same lamella angle” and it is unclear what subject matters define “the same lamella angle”.
	(c) “a common slot width” is unclear because the term “common” is considered a relative term that renders the claimed language indefinite.  The term “common” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	(d)  it is unclear “the circumferential direction” (claim 1, line 3-4) and “a circumferential direction” (claim 1, line 6) are the same or different circumferential direction.
	In claim 1, the recitation of “n is an integer multiple of 2 and n is greater than 2” is unclear.  Should it be “n is greater than 2, and wherein n is an integer multiple of 2”?
In claim 1, the recitation of “the number of anchor teeth” lacks antecedent basis and is indefinite because it is unclear what are so-called “anchor teeth” and what subject matter do they belong?  
	In claim 1, the recitation of “a position angle between the two brushes of a brush pair is less than or equal to 90° and unequal to an integer multiple of a position angle between two lamellae immediately consecutive in the circumferential direction, wherein a lamella width, a slot width and a brush width are selected” is indefinite because of the following:
the two brushes of a brush pair” is indefinite because claim 1 previously recites “at least one pair of brushes”; thus, it is unclear “a brush pair” and “at least one pair of brushes” are the same pair or different pairs of brushes.
	(b) “a position angle between two lamellae immediately consecutive in the circumferential direction” is unclear.  How is “a position angle” defined?  And, how does so-called “position angle between two lamellae immediately consecutive in the circumferential direction” structurally relates or structurally differs from the previously recited “lamella angle” in the previous recitation “a number of lamellae arranged in the circumferential direction, having the same lamella angle”?
	(c) “a slot width” is indefinite because it is unclear whether it is  “a slot width” between two adjacent armature teeth of the armature or a slot width between two adjacent lamellae of the commutator.  If “a slot width” is between two adjacent lamellae, then how does so-called “slot width” and “a common slot width” (claim 1, lines 4-5) structurally relates or differs from one another?
	In claim 1, the recitation of (emphasis added) “in a complete rotation of the rotor exclusively first and second coil states occur, wherein a first coil state is present when one of the two brushes of the at least one pair of brushes short-circuits two adjacent lamellae and the other brush of the at least one pair of brushes contacts a single lamella and a second coil state is present when both brushes of the at least one pair of brushes each contact a single lamella, and wherein in a complete rotation of the rotor at most 80% of the time first coil states and at least 20% of the time second coil states are present so that a time division ratio of at least 8:2 is present” is confusing.  
in a complete rotation of the rotor exclusively first and second coil states occur” is understood as in the rotor’s complete rotation not including both first and second coil states occur.  In contrary, also in the above recitation, the phrase “in a complete rotation of the rotor at most 80% of the time first coil states and at least 20% of the time second coil states are present” seems to recite that both first and second coil states are present simultaneously (i.e. both first and second coil states simultaneously occur).  
According to the recitation of “in a complete rotation of the rotor exclusively first and second coil states occur”, should the first coil state occurs during a different operational period of time with respect to an operational period of time during the second coil state occurs?  In other words, in a complete rotation of the rotor at most 80% of operational time period, the first coil states are present, while at least 20% of a different operational time period, the time second coil states are present, wherein both first coil state and second coil state are not present simultaneously at a same operational time period? 
Other claims included herein due their respective dependencies from the rejected claim 1.



MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper 		interpretation of the limitations of a claim, it would not be proper to reject such a claim 	on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 	(CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	

Given the 35 USC 112 deficiencies set forth above, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims, it would not be proper to reject claims 1-11 on the basis of prior art, according to MPEP 2173.06.  
Thus, no rejection based on the prior art is given at this point of prosecution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834